OPINION — AG — SUBJECT MATTER: RURAL WATER DISTRICTS ACT *** (1) YES, THE DEFINITION OF "PARTICIPATING MEMBER" INCLUDE SCHOOL DISTRICTS. (2)  THE VALIDITY OF A CONTRACT BETWEEN A SCHOOL DISTRICT AND A RURAL WATER DISTRICT SUBSCRIBING TO ONE OR MORE BENEFIT UNITS IN SUCH DISTRICT, WOULD BE GOVERNED BY THE SAME PRINCIPLES, AND WOULD BE SUBJECT TO THE SAME LIMITATIONS, AS OTHER CONTRACTS OF A SCHOOL DISTRICT. CITE: 70 Ohio St. 1961 2A-4 [70-2A-4](20), 70 Ohio St. 1963 Supp., 4-40 [70-4-40], ARTICLE X, SECTION 26, 82 Ohio St. 1963 Supp., 1311 [82-1311], 82 Ohio St. 1963 Supp., 1301-1321 [82-1301] — [82-1321] (LEE COOK)